Citation Nr: 1036410	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-
connected posttraumatic stress disorder (PTSD) before July 30, 
2009 and to an evaluation in excess of 70 percent thereafter.  


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1966.

This matter comes to the Board of Veterans Appeals (Board) from a 
September 2008 rating decision by which the RO denied the 
Veteran's application for an evaluation in excess of 50 percent 
for service-connected PTSD.  The Veteran initiated an appeal, 
which he subsequently perfected.  By September 2009 rating 
decision, the RO assigned a 70 percent evaluation for the 
Veteran's service-connected PTSD effective July 30, 2009.  
Although each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

The Veteran failed to appear for a Decision Review Officer 
hearing that was schedule to take place in February 2010.


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 100 
percent for the Veteran's service-connected PTSD have been met 
for the entire appellate period, both before and after July 30, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated 50 percent 
disabling before July 30, 2009 and 70 percent disabling as of 
that date.  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence) spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

50%: Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

Historically, by rating action in March 2008, service connection 
for PTSD was granted and a 50 percent rating was assigned 
effective in May 2007.  The Veteran filed his claim for an 
increased rating in April 2008.

In January 2008, the Veteran appeared for a VA mental health 
clinic initial assessment.  He related that he had been 
unemployed for three or four months and that he had been asked to 
leave his last job due to a conflict with his supervisor.  He 
indicated that he had been unable to establish effective work and 
social relationships and indicated that he had held 40 or 50 jobs 
since separation from service.  He had been divorced for 24 
years, had no children, and lived alone.  He made ends meet by 
doing odd jobs.  He was close to his two brothers but had no 
contact with his sisters.  The Veteran complained of trouble 
sleeping and of depression.  He had bad dreams that usually 
involved his experiences in Vietnam, and he endorsed guilt.  He 
had intrusive thoughts and suicidal ideation without a plan.  He 
found group therapy for PTSD helpful.

A May 2008 VA progress note indicated that the Veteran's 
sertraline dose had been increased from 50 to 100 mg. and that 
temazepam was continued.  

On July 2008 VA PTSD examination, the Veteran reported that he 
had been divorced for 23 years and had no children.  Moreover, he 
lived alone.  The Veteran reportedly was taking several 
medications to ease psychiatric symptoms and to assist in sleep.  
They rendered him less aggressive and tense.  The Veteran 
reported such symptoms as disturbed sleep, dreams of Vietnam, and 
flashbacks.  He also complained of an exaggerated startle 
response and indicated that he sometimes cried "for no reason."  
The Veteran stated that he was a loner and asserted that people 
got on his nerves.  He had few friends.  He avoided crowds and 
had interpersonal problems leading to aggression on his part.  He 
had no social life to speak of.  As to work, the Veteran 
indicated that he was not employed.  His previous job lasted 
eight or nine months, and he left the job due to excessive 
pressure and too many people.  He had anger management problems, 
and apparently, he struck somebody at work.  The Veteran's 
leisure activity consisted of watching the birds.  Objectively, 
the Veteran exhibited spontaneous tears and acted extremely 
anxious.  The examiner opined that the Veteran exhibited 
exaggerated and dramatic behaviors.  Initially, the Veteran 
behaved oddly, but during the course of the interview, he began 
to display "normal" behavior.  The Veteran was articulate, 
verbal, and neatly dressed.  He was fully oriented and reasonably 
cooperative.  The Veteran appeared distractible, and he reported 
some memory problems.  He denied suicidal ideation.  The examiner 
diagnosed PTSD and depressive disorder not otherwise specified.  
The depressive disorder not otherwise specified was secondary to 
the Veteran's PTSD according to the examiner.  There were 
problems with the primary support group, problems with the social 
environment, and occupational problems.  The examiner assigned a 
GAF score of 50.

In October 2008, a VA psychiatrist noted that sertraline was very 
effective.  The psychiatrist indicated that the Veteran isolated 
himself from others but enjoyed socializing with his PTSD group.  
The prescriptions for sertraline and temazepam were continued.

In April 2009, during a treatment session with a VA nurse 
practitioner, the Veteran stated that he lived in a shack on one 
and a half acres.  He preferred avoiding people and stated that 
he could not attend football games and could not stand fireworks.  
The Veteran was described as stressed and despondent.  The 
examiner, however, noted that there was no paranoia or evidence 
of delusions, hallucinations, or obsessions.  Attention, memory, 
and concentration were adequate, and the Veteran was fully 
oriented.  The Veteran was gaining insight through therapy.  

On July 2009 VA PTSD examination, the Veteran reported that he 
had been divorced for some two and a half decades and that he 
still lived alone in a house "way out in the country" with no 
running water.  It was located nine miles from the nearest 
neighbor.  He was not working.  He was pursuing mental health 
treatment that included group therapy and medication management.  
The Veteran indicated that he was not sure whether group therapy 
was affective, but he enjoyed socializing with the other Vietnam 
veterans.  The Veteran also indicated that his psychotropic 
medication and sleeping pills were of questionable effectiveness.  
He expressed feelings of depression, guilt, and anger.  He 
described episodes of tearfulness as well as anger management 
problems.  He complained of anhedonia, insomnia, nightmares, 
panic symptoms, anger, irritability, crying spells, and passing 
suicidal ideation.  He avoided people and indicated that when he 
became stressed, he responded in anger and some violence.  He had 
not struck anybody in the past several years but had lost a job 
for shoving people.  There were nightly nightmares.  The Veteran 
was easily startled.  He avoided news of the wars in Afghanistan 
and Iraq.  Fireworks startled him.  The Veteran stated that he 
did hunt and that the noise entailed in that activity did not 
bother him because it was expected.  The Veteran stated that he 
had two long-term jobs after returning from Vietnam but overall, 
he had approximately 50 or 60 jobs since then.  He did best when 
working alone and tended to lose jobs or quit due to 
interpersonal problems and anger management difficulties.  The 
Veteran had few friends.  He had some friendships at the local 
Veterans of Foreign Wars (VFW) outpost.  Most of those friends 
were also members of the Veteran's group therapy program.  He did 
some volunteer work at the VFW, where he went four to six times a 
month.  This was the entirety of his social interaction.  The 
Veteran worked around the house, chopped wood, and read 
voraciously.  He also spent a lot of time on his porch watching 
the birds.

On objective examination, the Veteran displayed good verbal 
skills.  He was cooperative but rapport was hard to establish.  
The Veteran's social skills were fair to poor.  His concentration 
was mildly impaired as was memory.  He was anxious and depressed.  
His thought processes were normal.  He was oriented, and judgment 
was fair.  The examiner diagnosed PTSD that continued to be 
moderate to severe as well as depressive disorder not otherwise 
specified.  The examiner assigned a GAF score that was between 40 
and 45.  The examiner noted that there had been some concern 
regarding the exaggeration of symptoms in the past and that these 
concerns persisted.  However, according to the examiner, the 
Veteran did show signs of significant impairment both socially 
and occupationally as evidenced by the fact that he lived so far 
from civilization, which reflected his high degree of social 
avoidance.  The Veteran's social interaction was limited to the 
VFW and group therapy.  The examiner opined that the Veteran was 
unemployable due to his PTSD and associated depression.  The 
Veteran's recent increase in stability was attributable to the 
fact that he was not working.  Anger and agitation had disrupted 
employment in the past.

A review of the evidence reveals that the Veteran's PTSD 
symptomatology has been fairly consistent throughout the 
appellate period.  The Board's conclusion in this regard is 
bolstered by the observation of the July 2009 VA examiner who 
indicated that the Veteran's PTSD continued to be in the moderate 
to severe range.  Implicit in this observation is that symptoms 
had been consistent for some time.  As such, the Board will 
discuss the appropriate rating and will apply it both before and 
after July 30, 2009.  See Hart, supra.

Most saliently, the Board observes that despite regular use of 
psychotropic medication, group therapy, and psychiatric medical 
management, the Veteran's PTSD symptomatology has persisted.  
This includes rather extreme isolation, depression, avoidance of 
stimuli, and an inability to be employed.  Indeed, the Veteran's 
PTSD symptomatology has been said to have stabilized because the 
Veteran was not employed.  His socializing took place only a few 
times a month either at the local VFW or at group therapy with 
only Vietnam veterans.  The evidence shows that the Veteran is 
not employable due to being severely socially isolated and the 
inability to work effectively with other.  Neither psychotropic 
medication nor group therapy has rendered the Veteran employable 
or socially competent.  In light of the evidence, including the 
opinion of the July 2009 VA examiner, and in keeping with the GAF 
scores assigned, the Board is of the opinion that a 100 percent 
evaluation for the Veteran's PTSD is warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The Board is cognizant of the fact that there were notations of 
possibly exaggeration of symptoms.  The Board is also aware that 
medications have been somewhat effective in treating the 
Veteran's PTSD.  These factors, in and of themselves, do not 
diminish the propriety of the 100 percent disability rating 
assigned herein.  The mere fact that psychotropic medications 
have somewhat alleviated the symptoms of PTSD does not 
necessarily mean that the Veteran's PTSD symptomatology is not 
severe.  Additionally, as the July 2009 VA examiner indicated 
that the Veteran does have significant social and occupational 
impairment.  The examiner performed a thorough psychiatric 
examination and concluded that the symptoms of PTSD cause total 
occupational impairment.  In any event, the Veteran is entitled 
to the benefit of the doubt and to the highest rating appropriate 
under the Rating Schedule.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.3; Gilpin, supr); VAOGCPREC 6-99 (June 7, 1999)a.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) , the Court held 
that if the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total disability 
rating due to individual unemployability (TDIU) as a result of 
that disability is warranted.  The Board need not consider 
entitlement to TDIU herein, as a 100 percent scheduler rating has 
been granted.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total.  38 
C.F.R. § 4.16(a).  The Veteran holds a 100 percent combined 
schedular rating for his service-connected disabilities for the 
entire period at issue in this case.  As such, his schedular 
rating is not less than total, and entitlement to a TDIU rating 
need not be considered.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); VAOGCPREC 6-99 (June 7, 1999), (an award of 100 
percent service-connected compensation for the entire appeal 
period renders moot a TDIU claim).  Similarly, entitlement to an 
extraschedular evaluation need not be discussed, as the Veteran 
has been maximally compensated under the scheduler criteria.  
38 C.F.R. § 3.321(b)(1) (2009).  




ORDER

A 100 percent disability rating is warranted for the entire 
appellate period subject to the law and regulations governing the 
payment of veterans' benefits.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


